UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

orernecerenecor --X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- —_
22 -CR-Seb( )( }
SASON CAMACHO
Defendant(s}.
ae X
Defendant _ Jason CAA xt re hereby voluntarily consents to

 

participate in the following proceeding via 2< videoconferencing or teleconferencing:
Initial Appearance Before a Judicial Officer

_x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Indictment Form}
Bail/Detention Hearing

Conference Before a Judicial Officer

 

f a) ' foe ns
Z é 7 : .. i 5 i \
on wn MW Sheu Bey ni LRM wedio CSC )

 

 

tl woe
_  Setendane 5 Signature ~ A
(Judge may obtain verbal consent on Cr LAA WA J LYE eo
Record and Sign for Defendant) Defendant’s Counsel’s Signature
Pe ea (DAA fie ak OTS >
VAS ON CAM ACI Print Counsel’s Name

 

Print Defendant’s Name

This proceeding was conducted by reliable video or “fom g techgology.

Date U.S. District Judge/U-S-iagtstrate tide

 
